MEMORANDUM **
Ronald Stocker and Shelly Lawrence appeal from the district court’s orders dismissing their action for failure to prosecute and denying their motion to alter or amend judgment. We have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, Am. Soccer Co., Inc. v. Score First Enters., 187 F.3d 1108, 1110 (9th Cir.1999), we vacate and remand.,
Stocker and Lawrence filed a notice of dismissal pursuant to Fed.R.Civ.P. 41(a)(l)(i) on October 8, 2003. The filing of the notice of voluntary dismissal automatically terminated the action, “leaving] no role for the court to play.” Am. Soccer Co., 187 F.3d at 1110. Accordingly, we vacate the district court’s order filed October 9, 2003 dismissing the action for failure to prosecute. The notice of voluntarily dismissal effected a dismissal of the action without prejudice. See Fed.R.Civ.P. 41(a)(1).
The parties shall bear their own costs on appeal.
VACATED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.